Citation Nr: 1716890	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent from February 28, 2008 for bilateral foot calluses (excluding the period from August 13, 2009 through December 1, 2009 during which a temporary total rating was in effect for convalescence).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 22, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) effective August 22, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

 ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to February 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that granted service connection and a noncompensable rating for bilateral foot calluses.  Jurisdiction was subsequently transferred to the RO in Louisville, Kentucky.

A hearing was held on October 28, 2010, in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

When the appeal was previously before the Board in July 2014, an initial disability rating of 30 percent, and no higher, was granted for bilateral foot calluses prior to February 28, 2008.  The Board also took jurisdiction over a claim for entitlement to a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for entitlement to a disability rating in excess of 30 percent from February 28, 2008 for bilateral foot calluses and the claim for entitlement to a TDIU were remanded for additional development.  

Regarding the claim of entitlement to a TDIU, effective August 22, 2012, the Veteran has been in receipt of a 100 percent disability rating for major depressive disorder associated with bilateral foot calluses to now include status post elevating osteotomy right fourth metatarsal right foot.  However, the current appeal period predates the assignment of the 100 percent disability rating.  Additionally, a grant of a 100 percent disability rating does not always render the issue of entitlement to a TDIU moot, and VA's duty to maximize benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Accordingly, the issue of entitlement to a TDIU remains part of the instant appeal.

As indicated on the title page of this decision/remand and as will be further discussed below, the issue of entitlement to TDIU has been bifurcated.  VA is free to bifurcate a claim and to adjudicate the distinct theories of entitlement separately.  Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012).  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

The issue of entitlement to a TDIU prior to August 22, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right and left foot calluses have been manifested by pain, tender calluses and increased pain after prolonged walking and standing, throughout the period relevant to the current appeal.

2.  Since August 22, 2012, the Veteran's service-connected major depressive disorder is rated as 100 percent disabling, and his remaining service-connected disabilities do not render him unemployable.
CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for bilateral foot calluses have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 5276 (2016).

2.  Effective August 22, 2012, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, notice was provided by correspondence in September 2008, July 2009, August 2009, and January 2010.  The claims were last readjudicated in June 2016.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment, Social Security Administration records and post-service treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  Additionally, VA examinations addressing the claims on appeal were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues herein decided.

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45. 
VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted in the Introduction, in July 2014 the Board granted an initial disability rating of 30 percent, and no higher, for bilateral foot calluses prior to February 28, 2008.  Accordingly, at issue is a rating higher than 30 percent after February 28, 2008 (excluding the period from August 13, 2009 through December 1, 2009 during which a temporary total rating was in effect for convalescence).  

The Veteran contends that his service-connected pes planus warrants a rating in excess of 30 percent.  His symptoms are rated under Diagnostic Codes 7819-5276.  Hyphenated codes are intended to show that the Veteran's bilateral foot calluses are rated by analogy as bilateral pes planus (flatfoot) under Code 5276.  See 38 C.F.R. § 4.20; 38 C.F.R. § 4.27.

Under Diagnostic Code 5276, where pes planus (flatfoot) is moderate, whether unilateral or bilateral, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet, a 10 percent rating is to be assigned.  Where pes planus is bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent rating is to be assigned.  Where pes planus is bilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, a (maximum) 50 percent rating is warranted.  38 C.F.R. § 4.71a.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

On VA examination in September 2008, the Veteran reported that occupationally, he used to run a forklift which enabled him to sit for the entire day.  Nonetheless, his painful calluses affected his ability to work as he was no longer able to walk more than a few steps without limping or stand more than 2 to 3 minutes before his feet would become painful.  Additionally, he required special footwear with special padding with space along the great toe due to the large calluses.  It was noted that the Veteran was scheduled to undergo surgery on the bones of his feet in the relatively near future.  The examiner observed that the Veteran walked with a limp on both feet.  The feet exhibited thick fissured hyperkeratotic clavi around the entire heel starting on the lateral mid foot surrounding the entire heel and going to the mid foot of the medial instep.  The total length of his calluses was 12 cm.  He also had obvious bony deformity of the medial great toes at the first metatarsophalangeal joint area with a clavus at that site measuring 2 cm, bilaterally, and on the great toe itself measuring 2 cm, bilaterally.  There was no maceration between the toes and no scaling in a moccasin distribution to suggest any tinea pedis.  The nails were long but normal.  All of the above clavi were noted to be very painful to palpation particularly over the lateral bunions of both great toes.  The examiner diagnosed severe clavi of both feet at the heels on the medial great toes and on the metatarsophalangeal joint areas.  There was no obvious deformity of the bones of the foot at the heels.  The clavi overlie a bony deformity of the metatarsophalangeal joint areas. 

VA treatment records show that the Veteran underwent elevating osteotomy of the right 4th metatarsal on August 13, 2009.  In a rating decision in January 2010 the AOJ assigned a temporary evaluation of 100 percent effective August 13, 2009 based on surgical or other treatment necessitating convalescence status post-elevating osteotomy right fourth metatarsal right foot.  The 30 disability rating was continued effective from December 1, 2009.  

On VA examination in October 2009, the examiner noted a history of right foot surgery in September 2009 to lift the bone in the right foot.  The Veteran presented to the examination using ortho shoe and crutches.  The Veteran complained of left foot pain, although he was not sure if he would undergo left foot surgery.  He endorsed pain, swelling, stiffness, fatigability and lack of endurance.  He was unable to stand for more than a few minutes.  There was no loss of function.  The examiner noted that x-rays in February 2009 revealed a small 5 mm spur, arising anteriorly off the base the calcaneus at the attachment of the plantar fascia of the right foot.  No other significant abnormalities were noted, bilaterally.  In September 2009 imaging studies showed a single screw affixed in the mid fourth metatarsal with the hardware extending inferiorly just past the cortex.  Examination revealed pain without grimace located in the MTP joints of the toes.  There was tenderness on the plantar surface of the foot at the proximal longitudinal arch and over the MTP joints plantar surface.  The Veteran was wearing an ortho shoe on the right foot and a slip on shoe on the left foot.  There was mild increased wear on the left shoe heel and mild increased wear on the heel right ortho shoe, slightly more lateral compared to the left shoe.  The examiner noted thickened skin over the plantar surface and sides other heel along the medial and lateral sides of the foot.  There were calluses on medial aspect of the great toe MTP and DIP joints.  There was no forefoot or midfoot malalignment.  There was mild pronation of less than 5 degrees valgus, correctable by manipulation.  No other foot deformity was noted.  There was no evidence of foot instability, weakness or other.  There was evidence of painful motion, swelling, tenderness and abnormal weight bearing.  There was a surgical scar over the mid foot 4th metatarsal area.  There was no evidence of pes clavus, forefoot malalignment, or malunion or nonunion of the tarsal or metatarsal bone.  The examiner diagnosed bilateral foot calluses, claimed as flat foot condition.  The examiner noted that the Veteran, who had not worked in over a year due to his foot condition, was previously self-employed in a cleaning service. 

Private treatment records in December 2010 noted complaints of pain and aching in the feet, with generalized foot pain in the left anterior hallux.  On evaluation, there was a lesion of the first left submetatarsal that was exhibiting interruption of skin lines, with thrombosed capillaries, and was painful on direct pressure, hypertrophic, and encapsulated.  There was pain on palpation of the first metacarpal joint, and the Veteran had an excessive antalgic gait to the left.  The report noted verruca plantaris (wart) which was improving, but not resolved.  The clinician indicated that the warts were a viral infection of the skin, and there was no known guaranteed treatment option.  The wart was debrided.  At follow-up, it was noted the wart was improving; though was painful with palpation.  On evaluation, motor strength was normal, and sensory was intact.  

On VA examination in February 2011 the Veteran complained pain, swelling, stiffness, lack of endurance, fatigability and weakness, as well as redness.  He endorsed daily one minute flare-up is symptoms when standing on his feet longer than 5 minutes.  The pain was alleviated with rest.  The Veteran used a cane for ambulation and was issued orthotics, but he did not wear them.  Physical examination of the left foot revealed no evidence of painful motion, swelling, instability or weakness.  There was evidence of tenderness and abnormal weight bearing.  Specifically, tenderness to palpation of the plantar calcaneal area and medial left 1st MTP (9mm x 12mm), as well as under the 2nd MTP.  The examiner noted callosities.  There was no evidence of hammertoes, pes cavus, muscle atrophy, hallux valgus, hallux rigidus, or evidence of malunion or nonunion of the tarsal or metatarsal bones.  Physical examination of the right foot revealed no evidence of painful motion, swelling, weakness or abnormal weight bearing.  There was evidence of tenderness over the plantar calcaneal area and under all MTPs.  

Private treatment records in December 2011, showed the Veteran complained of generalized foot pain in the left foot and medial ankle, with pain along the ball of the left foot and medial ankle with weight-bearing.  An antalgic gait was noted, and there was pain on range of motion of the left ankle subtarsal joint.  Evaluation at follow-up in January 2012 was essentially the same.  The Veteran was treated with a foot injection and prescription for custom orthotics.

VA treatment records in June 2014 noted dull pain to the mid-foot arch on the left.  On evaluation, there was plantar fasciitis with a hypermobile first ray with pronated gait, and pain to palpation to both the second and third interspaces bilateral with negative Tinel's sign.  In November 2014, the Veteran was referred to physical therapy for forefoot and plantar fasciitis pain.  In February 2015, he reported pain along the lateral boarder of the left foot and numbness on the top of the foot and into the medial portion of the foot.  The Veteran reported a sharp pain shooting from his low back down his left leg and into the foot, with a constant dull ache on the lateral boarder of the foot.  On evaluation, there was a sharp pain with eversion and overpressure of dorsiflexion.  X-rays revealed mild generalized demineralization and osteoarthritic changes at the first metatarsal-phalangeal joint of both feet, and bilateral heel spurs.  He was provided a cane.

On VA examination in July 2015, the examiner noted a history of right foot 4th metatarsal surgery with residual pain on use of the feet with characteristic callouses.  The Veteran denied flare-ups impacting the function of the foot.  He endorsed 30 percent functional loss.  Examination revealed no pain on manipulation or swelling.  He used arch supports and a cane for ambulation.  He did have metatarsalgia in both feet.  The examiner noted no extreme tenderness of plantar surfaces on one or both feet, or marked pronation of either foot.  The weight-bearing line did not fall over or medial to the great toe.  There was no evidence of marked deformity of one or both feet, or a lower extremity deformity, other than pes planus, causing alteration of the weight-bearing line.  The Veteran did not have "inward" bowing of the Achilles tendon.  He did not have marked inward displacement or severe spasm of the Achilles tendon (rigid hind foot) on manipulation of one or both feet.  There was no evidence of Morton's neuroma, hammertoes, pes cavus or hallux valgus or hallux rigidus.  The examiner noted no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  X-rays showed arthritis in both feet.  There was a surgical scar measuring 8cm in length by 0.1cm in width.  The scar was well healed.  It was not painful or unstable, nor did it cover a total area equal to or greater than 39 square cm (6 square inches).  

When applying the rating criteria to the facts of this case, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his bilateral foot calluses.  Although the Veteran's disability is rated by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5276, it is not expected that his symptoms will match those listed in the diagnostic criteria.  38 C.F.R. § 4.21.  Nonetheless, on review, neither of the VA examination reports discussed above demonstrates that the Veteran's foot calluses have been productive of marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71 (a), Diagnostic Code 5276.  Since the Veteran's disability is rated by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5276, it is not expected that his symptoms will match those listed in the diagnostic criteria.  38 C.F.R. § 4.21.  Indeed, these examination reports establish that the Veteran displayed none of the symptoms required for a higher, 50 percent rating.  In sum, there is simply no medical evidence of record that demonstrates that the criteria have been met.

The Board has considered the Veteran's lay assertions that his foot calluses are worse than what is reflected by his current rating.  To that end, while laypersons are competent to report general symptoms such as foot pain, difficulty walking, and flare-ups, the specific findings from the VA examination reports are more probative as to the severity of his bilateral pes planus for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board notes that the Veteran has not specifically asserted that he has had any of the symptoms that would justify a higher rating; rather, he has simply alleged in general terms that his condition has worsened.  Under these circumstances, while the Board acknowledges the Veteran's contentions, the detailed findings of medical professionals are more probative in light of the specific rating criteria.  

The Board has also considered whether the Veteran's bilateral foot disability would be more appropriately rated under Diagnostic Code 5284, to include separate ratings for each foot.  Diagnostic Code 5276 rates bilateral pes planus on the severity of the impairment, as well as evidence of deformity, pain, and swelling.  Because the symptoms associated with the Veteran's bilateral foot disability are contemplated by criteria set forth in Diagnostic Code 5276, the application of Diagnostic Code 5284, for "other foot injuries," would not be appropriate.

There are no other diagnostic codes pertinent to the foot that would provide a basis for a higher rating.  During the pendency of the claim, there has been no evidence of foot weakness, acquired claw foot, or hammer toe.  Therefore, a higher evaluation under Diagnostic Code 5277 for bilateral weak foot, Diagnostic 5278 for acquired claw foot, or Diagnostic Code 5282 for hammer toe is not warranted.  There is no evidence of Morton's disease, hallux valgus or hallux rigidus, therefore, a higher evaluation under Diagnostic Codes 5279, 5280 and 5281 is not warranted.  There is further no evidence of malunion or nonunion of the tarsal or metatarsal bones such that an increased rating under Diagnostic Code 5283 is warranted.  

The Board observes that the severity of the Veteran's symptomatology in his left and right feet have been relatively constant throughout the period of this appeal, and therefore, "staged" ratings are not warranted.  Hart, supra.  At no point does the record reflect more severe symptoms than those associated with the 30 percent disability ratings assigned under Diagnostic Codes 5276.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected right and left foot calluses are fully contemplated by the rating criteria whether considered individually or in conjunction with additional service connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  

In this case, there is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's right and left foot calluses are exceptional or that the schedular criteria are inadequate.  The Board does not find any symptoms or functional impairment that is not already encompassed by the currently assigned 30 percent schedular ratings for the bilateral foot disorders.  As stated above, the Veteran's foot disabilities are manifested by pain and tender calluses with increased pain after prolonged walking or standing.  In this case, the Board finds that the Veteran's right and left foot calluses are appropriately considered to more nearly approximate a severe level of impairment and, accordingly, contemplates all of the encompassed symptomatology.  Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disorders.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the preponderance of the evidence is against referral for extraschedular consideration of the evaluation of the Veteran's right and left foot calluses.  Consequently, the benefit-of-the-doubt rule does not apply, and referral for extraschedular consideration is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

As the preponderance of the evidence is against the claims for assignment of any higher or separate ratings the claim must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2002); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

TDIU

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15. 
Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16 (a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  Id. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91 (Dec. 17, 1991 ).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id.  

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Finally, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  Although VA fully must consider "the effect of combinations of disability" under 38 C.F.R. § 4.15, regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (2013).

Service connection is in effect for bilateral foot calluses, rated 30 percent disabling from July 26, 2004; degenerative joint disease of the lumbar spine rated 20 percent since August 22, 2012 through July 27, 2015, and 40 percent from March 17, 2016; and, major depressive disorder rated as 100 percent disabling from August 22, 2012.   A 100 percent rating under the Rating Schedule means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where a 100 percent schedular rating was awarded for the same period). 

A grant of a 100 percent disability rating, however, does not always render the issue of TDIU moot, and VA's duty to maximize benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie, 24 Vet. App. at 250; Bradley, 22 Vet. App. at 294.  Specifically, SMC may be warranted if a veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11229 (March 10, 2010) (withdrawing VAOPGCPREC 06-1999).  Although the Veteran also has been granted SMC effective March 17, 2016, on account of his psychiatric disorder rated 100 percent disabling and additional service-connected disabilities independently ratable at 60 percent, the issue of TDIU is addressed for the period on appeal under consideration, from August 22, 2012, in the event ratings for his service-connected disorders, particularly his total schedular rating for the psychiatric disorder, are ever reduced or as the relevant effective dates are adjusted.

After a review of all the lay and medical evidence, the Board finds that that the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities effective August 22, 2012.  Throughout the appeal the Veteran asserted that his bilateral foot calluses primarily affected his unemployability.  In a May 2016 application for TDIU benefits the Veteran reported that he was last December 2001, on an assembly line, and stopped working due to his bilateral foot disorder, lumbar spine disability and psychiatric disorder.  He reported that his highest level of education attained was 12th grade.  He denied any additional employment, education, or training since becoming too disabled to work. Of note, treatment records reflect a history of employment in the entertainment industry until 2008, while other records show different work stop dates, including work as a forklift operator until 2006 and self-employment in cleaning services.  

The Veteran was awarded disability benefits from the Social Security Administration (SSA) effective April 2008, due to avascular necrosis of the hips, status post a total hip replacement on one hip, and surgery on the other hip.

VA treatment records in June 2014 noted dull pain to the mid-foot arch on the left.  On evaluation, there was plantar fasciitis with a hypermobile first ray with pronated gait, and pain to palpation to both the second and third interspaces bilateral with negative Tinel's sign.  In November 2014, the Veteran was referred to physical therapy for forefoot and plantar fasciitis pain.  In February 2015, he reported pain along the lateral boarder of the left foot and numbness on the top of the foot and into the medial portion of the foot.  The Veteran reported a sharp pain shooting from his low back down his left leg and into the foot, with a constant dull ache on the lateral boarder of the foot.  On evaluation, there was a sharp pain with eversion and overpressure of dorsiflexion.  X-rays revealed mild generalized demineralization and osteoarthritic changes at the first metatarsal-phalangeal joint of both feet, and bilateral heel spurs.  He was provided a cane.

On VA examination in July 2015, the examiner noted a history of right foot 4th metatarsal surgery with residual pain on use of the feet with characteristic callouses.  The Veteran denied flare-ups impacting the function of the foot.  He endorsed 30 percent functional loss.  Examination revealed no pain on manipulation or swelling.  He used arch supports and a cane for ambulation.  He did have metatarsalgia in both feet.  The examiner noted no extreme tenderness of plantar surfaces on one or both feet, or marked pronation of either foot.  The weight-bearing line did not fall over or medial to the great toe.  There was no evidence of marked deformity of one or both feet, or a lower extremity deformity, other than pes planus, causing alteration of the weight-bearing line.  The Veteran did not have "inward" bowing of the Achilles tendon.  He did not have marked inward displacement or severe spasm of the Achilles tendon (rigid hind foot) on manipulation of one or both feet.  There was no evidence of Morton's neuroma, hammertoes, pes cavus or hallux valgus or hallux rigidus.  The examiner noted no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  X-rays showed arthritis in both feet.  There was a surgical scar measuring 8cm in length by 0.1cm in width.  The scar was well healed.  It was not painful or unstable, nor did it cover a total area equal to or greater than 39 square cm (6 square inches).  The examiner determined that the Veteran's the bilateral foot calluses, status post elevating osteotomy, fourth metatarsal, right foot, would not impact his ability to perform any type of occupational task. 

The preponderance of the evidence demonstrates that the Veteran's bilateral foot disorder alone does not render the Veteran unemployable.  While the Veteran has reported that pain in his feet limit his ability to walk, he has been issued shoe orthotics and is able to ambulate with the assistance of a cane.  Moreover, it is unclear whether the Veteran requires a cane for ambulation due to the service-connected bilateral foot disorder or nonservice-connected hip disabilities.  Significantly, the VA examiner in 2015 concluded that the Veteran's the bilateral foot disorder had no impact on the Veteran's ability to perform any type of occupational task condition.   In addition, there is no indication that the service-connected right foot scar status-post ostrotomy 4th MT associated with bilateral foot calluses affects his employability.  In this regard, the scar has been described as well-healed, not painful or unstable.  

Concerning the Veteran's service-connected back disorder, on VA spine examination in August 2013, the examiner indicated that the Veteran's service-connected back disability impaired the Veteran's ability to lift and bend.  A VA examiner in July 2015 opined that the Veteran's back disability impaired his ability to work.  The examiner noted that the Veteran worked as a fork lift operator until 2006.  In March 2016 a VA examiner noted that the Veteran's back disability was productive of difficulty with all movements and therefore, occupational impairment.  Accordingly, although the Veteran's back disability is productive of some occupational impairment, there is no indication that it precludes the Veteran from securing or following a substantially gainful occupation.   In sum, there is no such suggestion or indication that the Veteran's service-connected bilateral foot disorder, residual scar or back disability, either alone or in the aggregate would render him unemployable.

Lastly, when a veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, to include SMC.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  As previously noted, a June 2016 rating decision granted SMC, effective March 17, 2016, pursuant to 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i) on account of major depressive disorder rated 100 percent and additional service-connected disabilities having an independent combined rating of 60 percent.  The evidence does not show that his service-connected disabilities cause additional loss of function that requires additional compensation under 38 C.F.R. § 3.350, beyond his grant of SMC pursuant to 38 U.S.C. § 1114 (s) effective March 17, 2016.  

As the preponderance of the evidence is against the claim for entitlement to a TDIU on or after August 22, 2012, the benefit of the doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

A disability rating higher than 30 percent rating for bilateral foot calluses is denied.

From August 22, 2012, entitlement to a TDIU is denied.


REMAND

The Board finds that remand of the issue entitlement to a TDIU for the period prior to August 22, 2012, is necessary. 

There is evidence of record that suggests that the Veteran may have been unemployable prior to August 22, 2012.  However, during the period in question, the Veteran did not meet the schedular criteria for a TDIU. 38 C.F.R. § 4.16 (a). Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, in July 2014 the Board requested a VA examination to address, to the extent possible, the Veteran's functional and industrial impairment since July 2004.  It does not appear that the examiner was asked to provide the requested information.  Therefore, the Board must remand the claim to the AOJ for additional development and adjudication, including a retrospective opinion as to whether the Veteran's service-connected disabilities in effect prior to August 22, 2012, rendered him unemployable.
Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental VA opinion from an appropriate medical professional to describe the functional impact, of the Veteran's service-connected bilateral foot calluses prior to August 22, 2012.  The claims file must be provided to and reviewed by the examiner, and a notation that the claims file was reviewed must be included in the opinion.  The examiner must elicit from the record the Veteran's full work and educational history.  

The examiner is asked to describe the types of limitations the Veteran would experience as a result of his service-connected bilateral foot calluses since July 2004, considering his education and occupational experience.  Any specific limitations, such as an inability to tolerate prolonged standing, walking or sitting should be noted, and the examiner should note any other tasks that would be difficult or impossible as applicable to the Veteran's work and educational background.

Consider all pertinent evidence of record, including lay statements, and provide a rationale for any opinion.

2.  Readjudicate the issue of entitlement to a TDIU, including the question of whether referral for extraschedular consideration is warranted. 

3.  If TDIU is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


